Opinion op the Court by
Judd, C. J.
On appeal from Commissioners of Water Rights for the District of Ewa, Oahu.
We are of the opinion that the petitioners, Maikai, Waikane and Pauli, and also Kahaleinake, who did not sign the petition,, are entitled to water from the Makaha stream in Waianae, with which to irrigate the lands held by them. All these persons are holders of kuleanas, awarded by the Land Commission.
The other petitioners are hoaainas or tenants at sufferance under the Konohiki, and they must look to him for their supply of *134water. By the lease from him to the defendant’s assignors, it appears that he has parted with his right to the water, reserving only two hours’ use of the same for his own kalo lands, and reserving (what he could not dispose of) the water for native kule-ana holders, the exact expression in the lease being, “sufficient water for all kuleana rights.”
J. A. Hahaku, for plaintiff.
F. M. Hatch and G. Brown, for defendants.
Honolulu, January 31, 1884.
It is difficult to estimate exactly how much water will be required to supply the parties to whom we award it, but the best conclusion at which we can arrive is that the plaintiffs are to have the use of all the water from Makaha stream from 7 o’clock p. m. of every day to 12 o’clock midnight, and the rest of the time the defendants are to have the use of the water. The kono-hiki is to take his water out of the time allotted to defendants.